DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowance 
Claims 1-22 are allowed over the prior art of record. 
Reasons for Allowance	 
3.	The following is an examiner’s statement of reasons for allowance: prior art of record do not teach or suggest the following invention:
Regarding claims 1-9, the primary reason for allowance is the inclusion of particularly the limitation of a printer including a second actuator disposed at an end of the substrate support and coupled to a second linear track disposed along the end of the substrate support and oriented in a second direction perpendicular to the first direction, the first and second actuators positioned to engage with a supported substrate simultaneously; and a controller to move the first and second actuators together, while engaged with the supported substrate, to rotate the substrate. Applicant disclosed such printer is capable of performing deposition of print material on substrates in both orientations in landscape format and portrait format. It is these limitations, in combination with the rest of the limitations as claimed, that have not been taught, found or suggested by prior art of record.  
Regarding claims 10-17, the primary reason for allowance is the inclusion of particularly the limitation of a method of handling a substrate in a printer including holding a second portion of the substrate by a second end-effector of a second actuator, 
Regarding claims 18-22, the primary reason for allowance is the inclusion of particularly the limitation of a substrate handling mechanism for a printer including a second actuator coupled to a second linear track disposed along an end of the gas cushion substrate support and oriented in a second direction transverse to the first direction; and a controller coupled to the first actuator and the second actuator to control the first actuator and the second actuator to simultaneously move, along the first linear track and the second linear track, respectively, wherein at least one of the first actuator or the second actuator comprises a carriage coupled to and movable along the corresponding first or second linear track, an arm extending from the carriage toward the substrate support, and an end-effector pivotably coupled to an end of the arm to be freely rotatable during the simultaneous movement of the first actuator and the second actuator. Applicant disclosed such printer is capable of performing deposition of print material on substrates in both orientations in landscape format and portrait format. It is .  

  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Pertinent Prior Arts

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure but do not teach the above claimed invention:
 	Kojima (US 2004/0263544) teaches printer including conveying table (3) supported by air slider (52) to be movable in y axis direction, and rotating mechanism (105) that  supports and rotates table (3).  However, Kojima does not teaches the above claimed limitations. 
Mauck et al.(US 2016/0016423) teaches  printer including first and second track (2351,2352), gas cushion substrate support (2220) supporting substrate (2050). However, Kelley et al does not teaches the above claimed limitations.  

Contact information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENOK D LEGESSE whose telephone number is (571)270-1615.  The examiner can normally be reached on General Schedule 9:00 am- 5:00 pm, IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571)272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HENOK D LEGESSE/Primary Examiner, Art Unit 2853